               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MAJOR BOYD WHITLEY,              )
                                 )
          Plaintiff,             )
                                 )
          v.                     )           1:19CV358
                                 )
SHERIFF VAN SHAW, et al.,        )
                                 )
          Defendants.            )


                                 ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

July 6, 2020, was served on the parties in this action.        Plaintiff

objected to the Recommendation.      (Doc. 35.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.   The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that Plaintiff’s motion for summary

judgment (Doc. 23) be DENIED.



                                            /s/   Thomas D. Schroeder
                                         United States District Judge


August 10, 2020




    Case 1:19-cv-00358-TDS-JLW Document 36 Filed 08/10/20 Page 1 of 1
